UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 1, 2014 VAPE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 333-163290 90-0436540 (State of other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 20301 Ventura Boulevard, Suite 126B Woodland Hills, CA 91364 (Address of principal executive office) 1-877-827-3959 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective as of Saturday, March 1, 2014, Jerome Kaiser resigned as Chief Financial Officer (“CFO”), Secretary and a member of the Board of Directors (the “Board”) of Vape Holdings, Inc. (the “Company”). The Company is currently considering several candidates to join the Board as well as other officer positions. The Company will announce the new appointments at the appropriate time. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VAPE HOLDINGS, INC. Dated: March 6, 2014 By: /s/Kyle Tracey Kyle Tracey Duly Authorized Officer, Chief Executive Officer
